 


109 HR 6335 IH: To prohibit the use of Federal funds for official travel after Election Day of members of Congress who will not serve as members during the next Congress.
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6335 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Stupak introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To prohibit the use of Federal funds for official travel after Election Day of members of Congress who will not serve as members during the next Congress. 
 
 
1.Prohibiting Use of Federal Funds for Official Travel of Defeated or Retiring Members 
(a)In GeneralNo reimbursement or payment may be made from Federal funds for travel and related expenses incurred during the post-election period of a Congress by any member of Congress who will not serve as a member in the succeeding Congress (as certified by the appropriate State official). 
(b)Exception for Travel Within District or Between District and Washington Metropolitan AreaSubsection (a) shall not apply to travel of a member of Congress— 
(1)within the district or State the member represents (as the case may be); 
(2)between the district or State the member represents (as the case may be) and the Washington, D.C. Metropolitan Area; or 
(3)within the Washington, D.C. Metropolitan Area. 
(c)DefinitionsIn this Act— 
(1)the term member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress; 
(2)the term post-election period means, with respect to a Congress, the period beginning on the day after the date of the regularly scheduled general election held during the Congress and ending on the first day of the succeeding Congress; and 
(3)the term Washington, D.C. Metropolitan Area means the District of Columbia, the Counties of Montgomery and Prince Georges in Maryland, and the Counties of Arlington, Fairfax, and Loudon and the Cities of Alexandria and Falls Church in Virginia. 
2.Effective DateThis Act shall apply with respect to travel and related expenses incurred on or after the date of the enactment of this Act.  
 
